            Case 1:18-cv-01011-RMC Document 44 Filed 08/26/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
TAYLOR DUMPSON,                              )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )       Civil Action No. 18-1011 (RMC)
                                             )
BRIAN ANDREW ADE, et al.,                    )
                                             )
                Defendants.                  )
                                             )

                                 ORDER TO SHOW CAUSE

                The Court granted Taylor Dumpson’s Motion for Default Judgment on Counts I,

II, IV, V, VI, and VIII against Defendants Brian Andrew Ade, Andrew Anglin, and Moonbase

Holdings, LLC on August 9, 2019. See Mem. Op. [Dkt. 42]; Order [Dkt. 43]. All claims against

Defendant Evan James McCarty were dismissed on January 25, 2019. See 1/25/19 Minute

Order. The only remaining claims are Counts III and VII, alleging bias-related stalking, aiding

and abetting stalking, and/or conspiracy to commit stalking under the D.C. Code. See Am.

Compl. [Dkt. 16] ¶¶ 159-77, 210-27. Ms. Dumpson has not initiated default judgment

proceedings under Federal Rule of Civil Procedure 55 as to these remaining claims.

Accordingly, it is hereby

                ORDERED that on or before September 9, 2019, Ms. Dumpson shall show

cause in writing why the remaining claims should not be dismissed for failure to prosecute.

Failure to respond to this Order by September 9, 2019, will result in the claims being dismissed.



Date: August 26, 2019
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge


                                                 1
